Exhibit 99.1 ZYNGA – Q1 2 May 4, 2017 Dear Shareholders, We look forward to discussing our Q1 results during today’s earnings call at 2:30 p.m. PT. Below, you’ll find our Q1 2017 Quarterly Earnings Letter which details our performance over the last quarter and progress in our turnaround, as well as guidance for Q2 and key areas of focus for this year and beyond. Please note that we manage our business based on several topline measures, including revenue, which is comprised of deferred revenue and bookings. Revenue and deferred revenue are both directly affected by bookings results, and our management team utilizes bookings as a primary topline measure to help inform their decisions. We’ve consolidated earnings-related news into our Quarterly Earnings Letter and are no longer distributing a separate detailed earnings press release. Additional materials, including our Quarterly Earnings Slides, are available on our investor relations website. HIGHLIGHTS We’re off to a great start in 2017. Zynga is much stronger than it was 12 months ago, and we’re posting some of the best company performance metrics we’ve seen in years. Highlights from the quarter include: • We significantly outperformed our guidance in the quarter across all key financial measures. • Mobile revenue and bookings were the highest in Zynga history, with mobile revenue up 19% year-over-year and mobile bookings up 27% year-over-year. • Mobile online game – or user pay – revenue was up 31% year-over-year, and our mobile user pay bookings were up 40% year-over-year – both of which were the best in Zynga history. • Mobile audience reached 18 million average daily active users (DAU), the strongest year-over-year growth we’ve seen in two years – up 16% from Q1 2016. • Zynga Poker continued to show strong results, reflecting our focus on growing our existing live services as a top priority. The game saw its highest quarterly mobile performance in franchise history. Zynga Poker’s mobile revenue was up 63% year-over-year and mobile bookings were up 76% year-over-year. Zynga Poker also saw impressive gains in audience, with average mobile DAU up 78% year-over-year. • GAAP operating expenses for the quarter were 71% of revenue – down from 84% of revenue in Q1 2016 – and Non-GAAP operating expenses were 58% of bookings – down from 68% of bookings a year ago. • We continue to return capital to shareholders and to date we have repurchased 47 million shares at an average price of $2.72, leaving $73 million in our existing $200 million share buyback program. EXECUTIVE SUMMARY (in millions) Q1'17
